1    Timothy E. Warriner, Bar. No. 166128
     Law Office of Timothy E. Warriner
2    455 Capitol Mall, Suite 802
     Sacramento, California 95814
3    Telephone: (916) 443-7141
     tew@warrinerlaw.com
4
     Attorney for Defendant
5    Miguel Edwardo Vasquez, Jr.
6
7                                   UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      No. 2:08-cr-00212-TLN

11                     Plaintiff,
                                                    STIPULATION AND ORDER CONTINUING
12          v.                                      ADMIT/DENY HEARING

13   MIGUEL EDWARDO VASQUEZ, JR.,

14                     Defendant.

15
            It is hereby stipulated by and between the attorney for Mr. Vasquez, Timothy E.
16
     Warriner, and the attorney for the government, Mr. Aaron Daniel Pennekamp, AUSA, that the
17
     admit/deny hearing presently set for May 20, 2021, be continued to May 27, 2021, at 9:30 a.m.
18
            Based upon the above stipulation it is requested that the court move the admit/deny
19
     hearing to May 27, 2021 at 9:30 a.m.
20
     Dated: May 13, 2021
21
                                            /s/ Timothy E. Warriner
22
                                            Timothy E. Warriner
23
24   Dated: May 13, 2021

25                                          /s/ Aaron Daniel Pennekamp
                                            Aaron Daniel Pennekamp, AUSA
26                                          Counsel for the United States
27
28

                                                      1
1                                               ORDER
2           Based upon the above stipulation of the parties the admit/deny hearing presently
3    scheduled for May 20, 2021 is continued to May 27, 2021 at 9:30 a.m.
4    Dated: May 13, 2021
5
6
7
                                                          Troy L. Nunley
8                                                         United States District Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
